Matter of Austrolyn O. v Michelle R. (2016 NY Slip Op 00013)





Matter of Austrolyn O. v Michelle R.


2016 NY Slip Op 00013


Decided on January 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2016

Friedman, J.P., Sweeny, Saxe, Moskowitz, JJ.


16532

[*1] In re Austrolyn O., Petitioner-Respondent,
vMichelle R., Respondent-Appellant, Juvayne O., Respondent.


Larry S. Bachner, Jamaica, for appellant.
Law Offices Of Randall S. Carmel, Syosset (Randall Carmel of counsel), attorney for the child

Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about February 23, 2015, which denied respondent mother's motion to vacate an order granting custody of the subject child to petitioner paternal grandmother on consent of the parties, unanimously affirmed, without costs.
The Family Court properly denied respondent mother's motion to vacate the custody order and to reopen the underlying custody proceeding. The record of the proceedings demonstrates that the mother's decision to waive her right to counsel and proceed pro se was knowing and voluntary, and made after appropriate
inquiries by the court (see Matter of James Joseph M. v Rosana R., 32 AD3d 725, 727 [1st Dept 2006], lv denied 7 NY3d 717 [2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 5, 2016
CLERK